                 Case 3:21-cr-01314-DCG Document 3 Filed 08/04/21 Page 1 of 8
                                       JUDGE DAVID GUADERRAMA
                                                                                           F LE D
                                                                                             I



                             IN THE UNITED STATES DISTRICT COURT
                                                                       AUG 0 4 2021
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION          CLERK U.S. DISTRICT COURT
                                                                                      WESTERNrICT OF TEXAS
 UNITED STATES OF AMERICA,                           CRIMINAL NO. EP-2l-CTY                      DEPUTY CLERK

              Plaintiff,                                   U Dlii   kIIJ[IA I Dk.i1
     V.                                              CTS 1-3: 18 U.S.C. § 1341 Mail Fraud
                                                     CT 4:     18 U.S.C. § 1343 Wire Fraud;
 ELEIN RODELA, JR.                                   CTS 5-8: 18 U.S.C. § 1028A(a)(1), (c)(5)
                                                               - Aggravated Identity Theft;
              Defendant.                             CTS 9-13: 18 U.S.C. § 1956(a)(1)(B)(i)
                                                                    Laundering of Monetary
                                                                    Instruments
                                                     CT 14:         18 U.S.C. § 641 Theft of Govt
                                                                    Funds

                                                     Notice of Government's Demandfor
                                                     Forfeiture


                                                         EPP1 CR13 14
THE GRAND JURY CHARGES THAT:

                                   COUNTS ONE THROUGH THREE
                                         (18 U.S.C. § 1341)
                                          MAIL FRAUD

                                              INTRODUCTION

             At all times material and relevant to this Indictment:

1.        Defendant ELEIN RODELA, Jr. ("RODELA") resided in and conducted his business
          activities in El Paso, Texas; Ruidoso, New Mexico; and Alamogordo, New Mexico.

2. The         Internal Revenue Service ("IRS"): The IRS is an agency of the United States
          Department of the Treasury responsible for enforcing and administering the tax laws of the
          United States and collecting taxes owed to the United States.

3. IRS        Form 1040: This IRS Form is used by those owing income taxes to the United States to
          file an annual income tax return.

4. IRS Tax Refund Checks: The IRS had sole authority to issue checks drawn on United States
          Treasury funds to taxpayers qualifying for a federal income tax refund.
            Case 3:21-cr-01314-DCG Document 3 Filed 08/04/21 Page 2 of 8


5.   IRS Form W-2: A form that reports an employee's annual wages and the amount of taxes
     withheld from his or her paycheck.

         Beginning on or about August 2016 and continuing through and including on or about

August 2018, in the Western District of Texas, the District of New Mexico and elsewhere,

Defendant,

                                      ELEIN RODELA, JR.,

did knowingly and intentionally devise and attempt to devise a scheme and artifice to defraud

and to obtain money by means of false and fraudulent pretenses, representations, and promises,

and in furtherance of the scheme to defraud and the scheme to obtain money by means of false and

fraudulent pretenses, representations and promises, caused to be sent and delivered by, and did

take and receive from the United States Postal Service, matters and things that had been delivered

by the United States Postal Service, namely, fraudulent federal income tax returns, as described

below:

                        THE SCHEME AND ARTIFICE TO DEFRAUD

It was part of the scheme and artifice that,

1.   At all material times to the Indictment, Defendant operated a tax preparation services business
     called "915 Taxes" in El Paso, Texas during the dates alleged in this Indictment.

2. At all material times to the Indictment, 915 Taxes was a tax preparation business that offered
     services preparing individual income tax returns.

     When preparing an individual's income tax returns, the preparer must attach that individual's
     IRS Form W-2 in order to report to the IRS the individual's annual taxable wages and the
     amount of taxes withheld from said wages.

4. At all material times to the Indictment, Defendant used IRS Form W-2s belonging to C.D.,
   L.C., J.M., and others, without authorization, and used them in the preparation of federal
     income tax returns for other individuals with the initials D.R.B., J.E.M.L. G.J.G., and others.

5.   At all material times to the Indictment, Defendant caused these false federal tax returns to be
     filed. Defendant did so in order to claim Tax Refund Checks that were not due and owing.
            Case 3:21-cr-01314-DCG Document 3 Filed 08/04/21 Page 3 of 8



6.   Defendant caused the Tax Refund Checks to be mailed via the U.S. Postal Service to various
     addresses in El Paso, Texas, and New Mexico, such addresses being used and controlled by
     Defendant and Defendant's agent.

7.   Defendant then cashed and caused such Tax Refund Checks to be cashed for Defendant's own
     use.

8.   Defendant was responsible for obtaining thousand of dollars in funds from the IRS by his
     fraudulent filings.

                                         THE MAILINGS

On or about each date listed below, in the Western District of Texas, the District of New Mexico,

and elsewhere, defendant, ELEIN RODELA, JR., for the purpose of executing the scheme and

artifice to defraud, caused to be placed in the U.S. mail fraudulent United States tax returns via the

U.S. Postal Service, as described below:

        Count             Date of                                 Mailing
                         Offense
 ONE                    November       Fraudulent 2013 income tax return for D.R.B. containing
                         02, 2016      false information in an IRS tax form 1040 that ELEIN
                                       RODELA, JR. caused to be sent via the United Postal
                                       Service in El Paso, TX.
 TWO                    August 05,     Fraudulent 2013 income tax return for J.E.M.L.
                          2016         containing false information in an IRS tax form 1040 that
                                       ELEIN RODELA, JR. caused to be sent via the United
                                       Postal Service in El Paso, TX.
 THREE                   November      Fraudulent 2015 income tax return for J.E.M.L.
                          07, 2016     containing false information in an IRS tax form 1040 that
                                       ELEIN RODELA, JR. caused to be sent via the United
                                       Postal Service in El Paso, TX.

All in violation of Title 18, United States Code, Section 1341.


                                          COUNT FOUR
                                         (18 U.S.C. § 1343)
                                          WIRE FRAUD

         The Introduction and Scheme and Artifice to Defraud set out in Counts One through

Three of this Indictment is incorporated by reference as if fully set out herein.
             Case 3:21-cr-01314-DCG Document 3 Filed 08/04/21 Page 4 of 8


       On or about May 4, 2017, in the Western District of Texas, the District of New Mexico

and elsewhere, Defendant,

                                     ELEIN RODELA, JR.,

knowingly devised and attempted to devise a scheme and artifice to defraud and to obtain money

and property by means of material false and fraudulent pretenses, representations, and promises,

both by affirmative acts and by deceitful concealment of material facts, and in connection

therewith did transmit and cause to be transmitted by means of wire communication in interstate

commerce, writings, signs, signals, and sounds; that is, on or about May 4, 2017, the Defendant

ELEIN RODELA, JR. caused the electronic transmission of a 2016 income tax return for G.J.G.

containing fraudulent information in an IRS tax form 1040 to be sent via electronic transmission

from El Paso, Texas to Kearneysville, West Virginia, all in violation of Title 18, United States

Code, Section 1343.


                         COUNTS FIVE THROUGH EIGHT
                           (18 U.S.C. § 1028A(a)(1), (c)(5))
               AIDING AND ABETTING    AGGRAVATED IDENTITY THEFT

      The Introduction and Scheme and Artifice set out in Counts One through Three of this

Indictment are incorporated by reference as if fully set out herein.

       On or about each date listed below, within the Western District of Texas and elsewhere,

Defendant,

                                     ELEIN RODELA, JR.,

did possess, transfer, and use, without lawful authority, the means of identification of another

person during and in relation to the offenses in this Indictment identified as a Related Counts

above, that is, defendant, ELEIN RODELA, JR., did knowingly possess, transfer, and use the

name and Social Security number of another, listed by his or her initials below, during and in
             Case 3:21-cr-01314-DCG Document 3 Filed 08/04/21 Page 5 of 8



relation to committing the offense of Mail Fraud in violation of 18 U.S.C.   §   1341, and Wire Fraud,

in violation of 18 U.S.C.   §   1343,

                                                 Date of
                                Count                               Victim
                   _______________________       Offense
                   FIVE                         11/2/2016            C.D.
                   SIX                           8/5/2016            L.C.
                   SEVEN                        11/7/2016            J.M.
                   EIGHT                         5/4/2017            E.O.

All in violation of Title 18, United States Code, Sections 1028A(a)(1), (c)(5).


                        COUNTS NINE THROUGH THIRTEEN
                            (18 U.S.C. § 1956 (a)(1)(B)(i))
                     LAUNDERING OF MONETARY INSTRUMENTS

       The Introduction and Scheme and Artifice to Defraud set out in Counts One through

Three of this Indictment is incorporated by reference as if fully set out herein.

       On or about the dates listed below, in the Western District of Texas, and elsewhere,

Defendant,

                                        ELEIN RODELA, JR.,

did knowingly conduct and attempt to conduct a financial transaction involving the use of a

financial institution that is engaged in, or the activities of which affect, interstate and foreign

commerce, to wit, cash deposits of funds into Bank of America Account ending in -5632, which

involved the proceeds of a specified unlawful activity, that is mail fraud, in violation of Title 18,

United States Code, Section 1341, and wire fraud, in violation of Title 18, United States Code,

Section 1343, knowing that the transaction was designed in whole and in part to conceal and

disguise, the nature, location, source, ownership, and control of the proceeds of said specified

unlawful activity and that while conducting and attempting to conduct such financial transaction

knew that the property involved in the financial transaction represented the proceeds of some form

of unlawful activity, namely, wire fraud and mail fraud:
           Case 3:21-cr-01314-DCG Document 3 Filed 08/04/21 Page 6 of 8



                                                                               APPROXIMATE
COUNT                        ACCOUNT                    ON OR ABOUT            AMOUNT OF
                                                                               TRANSACTION


                   Bank of America Account ending
NiNE                                                     October 28, 2016           $3,000.00
                             in -5632


                   Bank of America Account ending
TEN                                                      February 16,2017           $5,000.00
                             in -5632

                   Bank of America Account ending                                   $4,680.00
 ELEVEN                                                     July 13, 2017
                             in -5632

                   Bank of America Account ending                                   $7,100.00
 TWELVE                                                   August 11,2017
                             in -5632


 THIRTEEN           Cashier's Check #0774904510           August 16, 2017           $11,000.00


                                  COUNT FOURTEEN
                                    (18 U.S.C. § 641)
                             THEFT OF GOVERNMENT FUNDS

       The Introduction and Scheme and Artifice to Defraud set out in Counts One through

Three of this Indictment is incorporated by reference as if fully set out herein.

       From in or about August of 2016 until in or about August of 2017, in the Western District

of Texas, and elsewhere, Defendant,

                                      ELEIN RODELA, JR.,

willfully, intentionally, and knowingly did steal and purloin approximately $47,979.00 in tax

refunds belonging to the Internal Revenue Service, an agency of the United States, in violation of

18 U.S.C. § 641.

              NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE
                           ISee Fed. R. Crim. P. 32.2]


                                                  I.

Mail Fraud, Wire Fraud and Theft of Government Funds Violation and Forfeiture Statutes
             Case 3:21-cr-01314-DCG Document 3 Filed 08/04/21 Page 7 of 8



    ITitle 18 U.S.C. § 1343, 1341 and 641 subject to forfeiture pursuant to Title 18 U.S.C. §
      981(a)(1)(C), as made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c)]

         As a result of the foregoing criminal violations set forth in Counts One through Four and

Count Fourteen, the United States gives notice to Defendant ELEIN RODELA, JR. of its intent

to seek the forfeiture of certain property upon conviction pursuant to       FED. R. CRIM. P.    32.2 and

Title 18 U.S.C.    §   981(a)(1)(C), as made applicable to criminal forfeiture by Title 28 U.S.C.       §


246 1(c), which states:

         Title 18 U.S.C. § 981. Civil Forfeiture
                 (a)( 1) The following property is subject to forfeiture to the United States:

                 (C) Any property, real or personal, which constitutes or is derived from proceeds
                 traceable to a violation . . . of this title or any offense constituting "specified
                 unlawful activity" (as defined in section 1 956(c)(7) of this title), or a conspiracy to
                 commit such offense.

         Mail Fraud and Wire Fraud are offenses constituting "specified unlawful activity" as

defined in Title 18 U.S.C.     §   1956(c)(7).

                                                   II.
                              Forfeiture Statutes for Money Laundering
                       [Title 18 U.S.C. § 1956 (a)(1)(B)(i), subject to forfeiture
                                pursuant to Title 18 U.S.C. § 982(a)(1)]

         As a result of the foregoing criminal violations set forth in Counts Nine through Thirteen,

the United States gives notice to Defendant ELEIN RODELA, JR. of its intent to seek the

forfeiture of certain property upon conviction pursuant to FED.    R. CRIM. P.   32.2 and Title 18 U.S.C.

§   982(a)(1), which states:


         Title 18 U.S.C. § 982. Criminal Forfeiture
          (a)(1) The court, in imposing sentence on a person convicted of an offense in violation
          of section 1956, 1957, or 1960 of this title, shall order that the person forfeit to the United
           States any property, real or personal, involved in such offense, or any property traceable
           to such property.

         This Notice of Demand for Forfeiture includes but is not limited to the property described
            Case 3:21-cr-01314-DCG Document 3 Filed 08/04/21 Page 8 of 8


in Paragraph In.

                                                  III.
                                             Money Judgment

      A sum of money that represents the amount of proceeds obtained, directly or indirectly,
      property involved in such offense, or traceable to such property as a result of the violations set
      forth in Indictment for which Defendant ELEIN RODELA, JR. is liable.

                                                    Iv.
                                             Substitute Assets

         If any of the above described forfeitable property, as a result of any act or omission of the

Defendant:

                 a.      cannot be located upon the exercise of due diligence;

                 b.      has been transferred or sold to, or deposited with, a third person;

                 c.      has been placed beyond the jurisdiction of the Court;

                 d.      has been substantially diminished in value; or

                 e.      has been commingled with other property which cannot be subdivided
                         without difficulty;

it is the intent of the United States to seek forfeiture, pursuant to Title 21 U.S.C. § 853(p), as

incorporated by Title 28 U.S.C.    §   2461(c), of any other property of said Defendant up to the value

of the forfeitable property.

                                                          A   TI1(tt SIGNATURE
                                                            REDACTED PURSUANT TO
                                                          E-GOVERNMENT ACT OF 2002
                                                          Foreperson

ASHLEY C. HOFF
United States Attor1

BY:
      Assistant Ui&I States Attorney
